Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying her from receiving benefits on the ground that she voluntarily left her employment without good cause by provoking her discharge (Labor Law, § 593, subd. 1) and ruling that her benefits were to be forfeited for 20 effective days because of a willful misrepresentation to obtain benefits (Labor Law, § 594). At best there is a conflict between claimant and her employer as to whether in fact her discharge resulted from her alleged disruptive conduct during employment. This in turn depends on issues of credibility, the resolution of which was in the sole province of the board (e.g., Matter of Ianitzhy [Catherwood], 24 A D 2d 1043). Similarly, what constitutes good cause is factual (Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for lv. to app. den. 14 N Y 2d 481) and since the board’s resolution of this issue is supported by substantial evidence it must be upheld (Matter of Weinberger [Catherwood], 22 A D 2d 995). Finally, the board found that claimant willfully made a false statement to obtain benefits when she indicated she lost her job because of " lay-off no reason.” When asked why she wrote " lay-off no reason ” rather than indicating her conduct difficulties she replied "because I did not want to ruin my record for this nonsense that was going on.” On this state of the record the board’s decision must be sustained (Matter of Bernstein [Corsi], 278 App. Div. 625, affd. 303 N. Y. 755). Decision affirmed, without costs. Gibson, P. J., Herlihy, Staley, Jr., and Brink, JJ., concur with Reynolds, J.